Exhibit 10.34

LETTER AGREEMENT NO. 7

As of March 5, 2010

United Air Lines, Inc.

77 West Wacker Drive

Chicago, Illinois 60601

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]

Dear Ladies and Gentlemen,

United Air Lines, Inc. (the “Buyer”), and AIRBUS S.A.S. (the “Seller”), have
entered into an Airbus A350-900XWB Purchase Agreement dated as of even date
herewith (the “Agreement”), which covers, among other things, the sale by the
Seller and the purchase by the Buyer of certain Aircraft, under the terms and
conditions set forth in said Agreement. The Buyer and the Seller have agreed to
set forth in this Letter Agreement No. 7 (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft. Capitalized
terms used herein and not otherwise defined in this Letter Agreement will have
the meanings assigned thereto in the Agreement. The terms “herein,” “hereof” and
“hereunder” and words of similar import refer to this Letter Agreement.

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.



--------------------------------------------------------------------------------

[CONFIDENTIAL MATERIAL FROM SECTION 1 TO 9 OMITTED AND FILED SEPARATELY WITH THE
SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

10. DUPLICATE REMEDIES

Except as provided in Paragraph 9, the remedies provided to the Buyer under this
Guarantee are not cumulative of any other remedies provided to the Buyer under
any other warranty or guarantee contained in the Agreement and the Buyer will
not be entitled to duplicate remedies with respect to any single defect or costs
incurred for any single defect.

 

12. ASSIGNMENT

This Letter Agreement and the rights and obligations of the parties will be
subject to the provisions of Clause 21 of the Agreement.

 

13. CONFIDENTIALITY

This Letter Agreement and the rights and obligations of the parties will be
subject to the provisions of Clause 22.10 of the Agreement.

 

14. COUNTERPARTS

This Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please execute the
original and one (1) copy hereof in the space provided below and return and a
copy to the Seller.

 

Very truly yours,

AIRBUS S.A.S.

By:

 

/s/ John J. Leahy

Its:

 

Chief Operating Officer

 

Customers

 

  Accepted and Agreed  

UNITED AIR LINES, INC.

 

By:

 

/s/ Kathryn A. Mikells

 

Its:

  Executive Vice President and     Chief Financial Officer



--------------------------------------------------------------------------------

APPENDIX A TO LETTER AGREEMENT NO. 7

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT]